Opinion op the Court by
William Rogers Clay, Commissioner
Dismissing the appeal.
Alleging that he had performed services for J. M. Tisdale of the reasonable value of $512.40, plaintiff, J. D. White, brought this suit against his executor to recover that sum, subject to a credit of $14.50. A trial before a jury resulted in a verdict and judgment in his ■favor for $100.00. The appeal by plaintiff was granted below.
*255On appeal by a plaintiff, the amount in controversy is the difference between the sum sued for and the sum recovered. Here, the sum sued for was $497.90, and as the sum recovered was only $100.00, the amount in controversy is $397.90. On appeal from a money judgment, where the amount*in controversy is less than $500.00, the circuit court is without jurisdiction to grant the appeal. Childers v. Ratliff, 164 Ky. 123, 175 S. W. 25; Oman-Bowling Green Stone Co. v. Louisville & N. R. R. Co., 169 Ky. 832, 185 S. W. 118. In such a case an appeal can be granted only by this court upon proper application.